Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 39
Claim 39 is entered via a 312 amendment.  No other changes are made herein. The previous notice of allowance was correct as claim 39 was added after the notice of allowance. Therefore, this notice of allowance references claim 39.   
 Notice of Allowance 
Claims 1-6, and 8, 9, 11, 13, 14-15, 17-18, 20, 25, 26, 32-35, 36-39 are allowed.  All rejections are withdrawn.  The amendments after final dated 2-10-2022 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 35, and 36-38.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art of record fails to disclose or suggest either individually or together with any other prior art the following “[a] computer-implemented method for cognitive analysis comprising:
collecting, by in-vehicle sensors, 
cognitive state data for 
an individual within a vehicle which has an autonomous mode of operation;
analyzing, using one or more processors, 
the cognitive state data collected from the individual to produce cognitive state information;
scoring the individual based on the cognitive state information to produce 
a cognitive scoring metric;
determining a state of operation for the vehicle;
evaluating a condition of the individual based on the cognitive scoring metric, 
wherein the evaluating the condition of the individual is based on machine learning, 
wherein the machine learning includes 
learning layers and weights for 
a deep learning network, and 
wherein the machine learning is tailored for the individual, and 
wherein the machine learning is based on 
a profile for the individual, and 
wherein the deep learning network includes a convolutional neural network, 
wherein the convolutional neural network is trained for voice characteristics;
transferring control between the vehicle and the individual based on the state of operation of the vehicle and the condition of the individual; and
sharing results of the machine learning with 
a second vehicle”.
 	Williams disclosesin FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital.
 	U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ is silent as to “[a] computer-implemented method for cognitive analysis comprising:
collecting, by in-vehicle sensors, 
cognitive state data for 
an individual within a vehicle which has an autonomous mode of operation;
analyzing, using one or more processors, 
the cognitive state data collected from the individual to produce cognitive state information;
scoring the individual based on the cognitive state information to produce 
a cognitive scoring metric;
determining a state of operation for the vehicle;
evaluating a condition of the individual based on the cognitive scoring metric, 
wherein the evaluating the condition of the individual is based on machine learning, 
wherein the machine learning includes 
learning layers and weights for 
a deep learning network, and 
wherein the machine learning is tailored for the individual, and 
wherein the machine learning is based on 
a profile for the individual, and 
wherein the deep learning network includes a convolutional neural network, 
wherein the convolutional neural network is trained for voice characteristics;
transferring control between the vehicle and the individual based on the state of operation of the vehicle and the condition of the individual; and
sharing results of the machine learning with 
a second vehicle”.

Lee teaches a neural network that is a trained neural network. 
United States Patent No.: 5,727,124 B1 to Lee et al. is silent as to “[a] computer-implemented method for cognitive analysis comprising:
collecting, by in-vehicle sensors, 
cognitive state data for 
an individual within a vehicle which has an autonomous mode of operation;
analyzing, using one or more processors, 
the cognitive state data collected from the individual to produce cognitive state information;
scoring the individual based on the cognitive state information to produce 
a cognitive scoring metric;
determining a state of operation for the vehicle;
evaluating a condition of the individual based on the cognitive scoring metric, 
wherein the evaluating the condition of the individual is based on machine learning, 
wherein the machine learning includes 
learning layers and weights for 
a deep learning network, and 
wherein the machine learning is tailored for the individual, and 
wherein the machine learning is based on 
a profile for the individual, and 
wherein the deep learning network includes a convolutional neural network, 
wherein the convolutional neural network is trained for voice characteristics;
transferring control between the vehicle and the individual based on the state of operation of the vehicle and the condition of the individual; and
sharing results of the machine learning with 
a second vehicle”.
RATNASINGAM teaches that a neural network can be used to monitor a driver’s performance and then based on the individual driver’s performance this can be compared to a threshold value.

Australian Patent Pub. No.: AU2017100444A4 to Ratnasingam that was filed in 2016 is silent as to “[a] computer-implemented method for cognitive analysis comprising:
collecting, by in-vehicle sensors, 
cognitive state data for 
an individual within a vehicle which has an autonomous mode of operation;
analyzing, using one or more processors, 
the cognitive state data collected from the individual to produce cognitive state information;
scoring the individual based on the cognitive state information to produce 
a cognitive scoring metric;
determining a state of operation for the vehicle;
evaluating a condition of the individual based on the cognitive scoring metric, 
wherein the evaluating the condition of the individual is based on machine learning, 
wherein the machine learning includes 
learning layers and weights for 
a deep learning network, and 
wherein the machine learning is tailored for the individual, and 
wherein the machine learning is based on 
a profile for the individual, and 
wherein the deep learning network includes a convolutional neural network, 
wherein the convolutional neural network is trained for voice characteristics;
transferring control between the vehicle and the individual based on the state of operation of the vehicle and the condition of the individual; and
sharing results of the machine learning with 
a second vehicle”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668